THE COURT.
Respondent brings this cause before us by way of motion to dismiss the appeal taken by appellants from an order striking out certain portions of defendants’ answer to plaintiffs’ first amended complaint. The clerk’s *146transcript does not disclose that a final judgment has been entered.
On previous occasions this court has had before it similar questions. See Jordan v. Associated Discount Corp., 10 Cal.App.2d 96 [51 P.2d 1108], and Couch v. McGregor, 19 Cal.App.2d 633 [66 P.2d 159]. We find nothing in the present case to take it out of the well established rule that no appeal lies from such order. (Tedford v. San Diego Electric Ry. Corp., 79 Cal.App. 505 [249 P. 1093]; § 963, Code Civ. Proc.)
Respondent’s motion is granted and the appeal is dismissed.